DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
Regarding claim 18, the applicant states “the tubular portion has an outer radius that is less than the outer radius of the annular flange of the stopper”.  It appears “the outer radius” should be “an outer radius”.
Regarding claim 18, the applicant states “the tubular portion has an outer radius that is less than the outer radius of the annular flange of the stopper”.  It appears “the outer radius” should be “an outer radius”.
Appropriate correction is required.
 	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a locking mechanism” in claim 6. Since the “locking mechanism” is defined later in the claims as “a catch, a latch or threadings”, the locking mechanism has sufficient structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “wherein the substantially cylindrical section of the stopper comprises a cylindrical top surface that extends beyond an uppermost top surface of the cap in the axial direction down a central axis, and wherein the substantially cylindrical section of the stopper substantially fills the central bore”. It is unclear what the applicant means by “cylindrical top surface”. The specification (paragraph 20) states “As best illustrated in FIGS. 1- 3, the polymer body 14 may include a top surface 14a and a bottom surface 14b. The stopper 12 or polymer body 14 may include a substantially cylindrical section 32 and an annular flange 34 extending outward in a radial direction from the substantially cylindrical section 32”. Figure 3 shows the top surface 14a as the upper most horizontal surface of the substantially cylindrical section 32. That top surface 14a cannot be considered cylindrical since a cylinder is a three dimensional object while the top surface 14a is a two-dimensional surface. If applicant is calling reference 14a a “cylindrical top surface” because it is the top surface 14a of the extends beyond an uppermost top surface of the cap in the axial direction down a central axis”, as claimed. It appears from the drawings that an upper portion of the substantially cylindrical section 32 (not top surface 14a) extends beyond an uppermost top surface 70 of the cap 60 in the axial direction down a central axis 100. For purposes of examination, examiner will read the claim as follows “wherein the substantially cylindrical section of the stopper comprises a top surface located above an uppermost top surface of the cap in the axial direction down a central axis, and wherein the substantially cylindrical section of the stopper substantially fills the central bore”.
Regarding claim 3, the applicant states “the substantially cylindrical section of the stopper comprises a top surface and a bottom surface and the tubular portion extends axially away from the top surface and the bottom surface”. It is unclear if the top surface of claim 1 is the same as the top surface of claim 3. The specification only makes mention of one top surface 14a. This appear to be double inclusion of the claim limitation “a top surface”. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). For purposes of examination, examiner will assume the top surface of claim 1 is the same as the top surface of claim 3.
Regarding claim 10, the applicant states “The cap assembly of claim 1, wherein the assembly further comprises a vessel having a bottom, a sidewall extending from the bottom, wherein the sidewall comprises an opening opposite the bottom for accepting the cap”. Since the “assembly” refers to the cap assembly, it is unclear how the cap assembly can further comprise a vessel when the vessel is not part of the cap assembly. Claim 1, from which claim 10 depends, states “A cap assembly for closing an opening in a vessel”. Claim 1 shows that the cap assembly and vessel are two different parts. Claim 10 appears to be attempting to positively claim the combination of the vessel and cap assembly. For purposes of examination, examiner will read the claim as follows “An assembly comprising the cap assembly of claim 1 and a vessel, the vessel further comprising a bottom, a sidewall extending from the bottom, wherein the sidewall comprises an opening opposite the bottom for accepting the cap”.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
	
Claim Rejections - 35 USC § 103
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ver Hage (US 6,684,814), in view of Murray et al. (US 6,062,440).
Regarding claim 1, Ver Hage teaches a cap assembly capable of closing an opening in a vessel (figure 1, reference 10: The limitation of “closing an opening of a vessel” has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ver Hage is capable of performing the recited function), the cap assembly comprising: a stopper (figure 1, reference 40) including an polymer body (figure 1, reference 40 and column 4, lines 25-26) comprising a substantially cylindrical section (figure 1, reference 45 and 60: sections near 45 and 60 are shaped substantially cylindrical), the stopper also including a tubular portion which defines an internal passageway extending through the polymer body (figure 1, reference 49); and a rigid cap attached to or integral with the stopper (figure 1, reference 30 and column 4, lines 6-7), wherein the cap is adapted to engage the vessel and provide a sealing force between the stopper and the vessel (column 3, lines 56-61), wherein the rigid cap comprises a radial flange (figure 2A, reference 36) defining a central bore (figure 2A: opening in the center of flange 36), wherein the substantially cylindrical section of the stopper comprises a top surface located above a top 

    PNG
    media_image1.png
    711
    369
    media_image1.png
    Greyscale

Ver Hage does not explicitly teach the stopper comprises a top surface located above an uppermost, top surface of the cap or a substantially cylindrical section of the stopper substantially filling the central bore. However, Murray does teach the substantially cylindrical section (figure 2, reference 40 and figure 1, as shown in the annotated figure below) comprises a top surface (figure 2, reference 47) located above an uppermost, top surface of the cap (figure 2, reference 30 and 32) and a 

    PNG
    media_image2.png
    798
    568
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cap assembly of Ver Hage to include the substantially cylindrical section comprises a top surface located above an uppermost, top surface of the cap and a substantially cylindrical section of the stopper substantially filling the central bore, as disclosed by Murray, because including these features helps prevent leakage from the bottle, as explained by Murray (column 2, lines 64-67).

Regarding claim 3, Ver Hage, in view of Murray, teach all of the claim limitations of claim 2, as shown above. Furthermore, Ver Hage teaches the substantially cylindrical section of the stopper comprises a top surface (figure 2B, as shown in the annotated figure above for claim 1) and a bottom surface (figure 1, reference 62) and the tubular portion extends axially away from the top surface and the bottom surface (figure 1).
Regarding claim 4, Ver Hage, in view of Murray, teach all of the claim limitations of claim 2, as shown above. Furthermore, Ver Hage teaches the cap comprises at least one annular axial flange (figure 2A, reference 37) extending from a radial edge (figure 2A, reference 32) of the radial flange and adapted to contact an opening of the vessel (figure 1).
Regarding claim 5, Ver Hage, in view of Murray, teach all of the claim limitations of claim 4, as shown above. Furthermore, Ver Hage teaches the stopper forms an integral seal with the radial flange of the cap and substantially fills the central bore (figure 1, reference 48 and column 3, lines 53-61).
Regarding claim 6, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the cap comprises a locking mechanism capable of locking and sealing the cap to the vessel, the locking mechanism comprising a catch, a latch, or threadings (figure 1 and 2A, inside reference 37 and reference 54).
Regarding claim 7, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches at least one of the stopper or the cap is a molded piece (column 5, lines 55-56).
Regarding claim 8, Ver Hage, in view of Murray, teach all of the claim limitations of claim 7, as shown above. Furthermore, Ver Hage teaches the stopper and the cap are a single molded piece 
Regarding claim 9, Ver Hage, in view of Murray, teach all of the claim limitations of claim 4, as shown above. Furthermore, Ver Hage teaches a surface of the annular axial flange or the radial flange of the cap is sealed to at least one of the substantially cylindrical section or the annular flange of the stopper (figure 1 and column 3, lines 55-61).
Regarding claim 10, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the assembly further comprises a vessel (figure 1, reference 50) having a bottom (figure 1, bottom of reference 50), a sidewall extending from the bottom (figure 1, reference 50), wherein the sidewall comprises an opening opposite the bottom for accepting the cap (figure 1, reference 61).
Regarding claim 11, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, the cap assembly of Ver Hage, in view of Murray, is capable of being used on a vessel comprising at least one of glass, metal or plastic (figure 1, reference 50 of Ver Hage. Furthermore, since the vessel of claim 1 is an intended use recitation, the cap assembly of Ver Hage in view of Murray, need only be capable of being used on a vessel made from one of the listed materials since applicant is further defining the intended use recitation of claim 1).
Regarding claim 12, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the cap comprises a polymer (column 4, lines 6: the cap is preferably formed of plastic which is a polymer).
Regarding claim 13, Ver Hage teaches all of the claim limitations of claim 1, as shown above. 
Ver Hage, in view of Murray, disclose the claimed invention except for the stopper and the cap are formed from the same polymer. It would have been obvious to one having ordinary skill in the art at 
Regarding claim 14, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the stopper and the cap are formed from different polymers (column 4, lines 6 and 25).
Regarding claim 15, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the stopper is formed of rubber which is an elastomer (column 4, line 25).
Ver Hage, in view of Murray, disclose the claimed invention except for the stopper is formed from a polymer including a fluoropolymer or a thermoplastic elastomer or combinations thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the stopper and the cap are formed from the same polymer in order to manufacture the stopper cheaply. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 16, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the cap is formed from a metal or a polymer including a fluoropolymer or a thermoplastic elastomer or combinations thereof (column 4, lines 6-7).
Regarding claim 17, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. 
Ver Hage, in view of Murray, disclose the claimed invention except for at least one of the stopper or cap further comprises a silicon compound. It would have been obvious to one having 
Regarding claim 18, Ver Hage, in view of Murray, teach all of the claim limitations of claim 2, as shown above. Furthermore, Ver Hage teaches the tubular portion has an outer radius that is less than the outer radius of the annular flange of the stopper (figure 1).
Regarding claim 19, Ver Hage, in view of Murray, teach all of the claim limitations of claim 2, as shown above. Furthermore, Ver Hage teaches the annular flange of the stopper has an outer radius that is less than the inner radius of the cap (figure 1, 2A and 2B).
Regarding claim 21, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. 
Ver Hage, in view of Murray, disclose the claimed invention except for the cap comprising polypropylene. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cap comprising polypropylene in order to manufacture the stopper cheaply. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues “Murray discloses a stopper 42 with a top surface 47 that is not substantially cylindrical through the central bore of the stopper (30, 32). (Murray, Figs. 2-3). Accordingly, Ver Hage in view of Murray fails to disclose, teach or even suggest all of the limitations of claim 1”. As an initial matter, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a stopper a top surface 47 that is substantially cylindrical through the central bore of the stopper) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim limitation states “wherein the substantially cylindrical section of the stopper comprises a cylindrical top surface that extends beyond an upper most top surface of the cap in the axial direction down a central axis”. As stated in the 112 rejection above, it is unclear what the applicant means by “cylindrical top surface” and how the top surface 14a of the substantially cylindrical section could extend beyond an uppermost top surface of the cap in the axial direction down a central axis. It appears from the drawings that an upper portion of the substantially cylindrical section 32 (not top surface 14a) extends beyond an uppermost top surface 70 of the cap 60 in the axial direction down a central axis 100. For purposes of examination, examiner treated the claim as follows “wherein the substantially cylindrical section of the stopper comprises a top surface located above an uppermost top surface of the cap in the axial direction down a central axis, and wherein the substantially cylindrical section of the stopper substantially fills the central bore”. Under this interpretation, the prior art does disclose the claim limitation, as shown in the rejection above. 
Since the prior art discloses the claimed invention, the claims remain rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER A PAGAN/Examiner, Art Unit 3735